Citation Nr: 0030567	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  98-19 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer



INTRODUCTION

The veteran had a period of active service from June 1983 to 
August 1983.  He also had periods of active duty for training 
with the Reserves.

This appeal arises from a rating decision of June 1998 from 
the Newark, New Jersey, Regional Office (RO).  This decision 
followed a March 1998 rating decision which proposed the 
incompetency rating.  The veteran was advised of the proposed 
action in an April 1998 letter.  The veteran was provided a 
statement of the case in October 1998 and a substantive 
appeal was received in October 1998.  In May 2000, the Board 
of Veterans' Appeals (Board) remanded this case to the RO to 
schedule a hearing before a Veterans Law Judge at the RO.  In 
July 2000, the veteran appeared before the undersigned and 
presented testimony.  The case is again before the Board for 
consideration.


REMAND

The March 1998 rating decision that proposed rating the 
veteran incompetent was based upon a November 1997 VA mental 
disorders examination report which indicated that the veteran 
was not capable of managing his money.  The report also notes 
the veteran had bizarre behavior in speech with looseness of 
associations, he was influenced by hallucinations, he was 
unable to relate to people, and he was socially isolated.  
This examination was a review examination to ascertain the 
severity of his service connected schizophrenia.  

In July 1998, a Field Examiner at the RO attempted to 
schedule an appointment to interview the veteran, assess his 
living situation, and make a recommendation as to whether 
payment of the veteran's benefits to a fiduciary would be in 
his best interest.  A report of the Field Examiner in August 
1998 recounts how the veteran refused, after receiving both 
telephone calls and a letter, to schedule a field 
examination.


The veteran has provided a November 1997 statement from a 
bank that issued a credit card to him indicating that his 
credit limit was being raised due to his maintaining his 
account in a satisfactory manner.  The veteran also presented 
testimony before the undersigned and provided answers to 
questions from both his representative and the undersigned 
that seemed relevant and coherent.  At the hearing, he also 
presented a statement from a credit counseling service which 
shows his efforts to resolve his problem with debt.  It is 
noted that the veteran's compensation payments have been 
suspended by the RO.

There is a presumption of competency.  In addition, unless 
the medical evidence is clear, convincing, and leaves no 
doubt as to competency, a determination of incompetency will 
not be made without a definite expression regarding the 
question from responsible medical authorities.  See 38 C.F.R. 
§ 3.353(c), (d) (2000).  There has been an expression from 
medical authorities that the veteran is not competent.  
However, he appears to have managed a credit card account 
satisfactorily prior to the finding of incompetency, and he 
provided relevant and coherent testimony at a hearing before 
the undersigned.  The demeanor of the veteran at his hearing 
before the undersigned conflicts with the findings of bizarre 
behavior, the inability to relate to people, and social 
isolation shown in the November 1997 VA examination report.  
Moreover, the statement from the credit counseling service 
also shows efforts to resolve debt at a time when the 
veteran's compensation payments were under suspension.  These 
findings raise doubt as to whether the veteran is 
incompetent.  Therefore, this case will be returned to the RO 
for further examination of the veteran to obtain a current 
opinion regarding his competency.  

At his Travel Board hearing before the undersigned, the 
veteran testified that he saw a physician on a monthly basis 
at the VA Medical Center at East Orange, New Jersey.  Records 
related to treatment of the veteran may provide probative 
evidence regarding his competency.  Accordingly, on remand, 
the RO should also obtain VA treatment records.

Also, at the hearing, the undersigned Veterans Law Judge 
noted the veteran's apparent non-cooperation with the Field 
Examiner's attempts to schedule a visit at his home.  He was 
then asked whether he was prepared to cooperate with a field 
examination if the RO were to decide that it was necessary to 
assist in the determination as to his competency to handle 
funds.  The veteran indicated that he would be willing to 
cooperate in that regard.

The Board notes that, during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 was 
enacted.  This new law amended and clarified VA's duty to 
assist claimants in the development of the facts relevant to 
their claims.  Public Law No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  Since this case is being returned to the RO for 
further evidentiary development, the RO should ensure that 
any additional evidentiary development or other procedures 
that may be required by this new law are accomplished. 

Accordingly, this case is REMANDED for the following action:

1.  The RO should request records related 
to treatment of the veteran at the VA 
Medical Center at East Orange, New 
Jersey, from December 1997 to the 
present.

2.  Following completion of the above, 
the RO should request that the veteran be 
scheduled for a VA psychiatric 
examination.  Any appropriate tests and 
studies should be conducted.  The 
examiner should be specifically requested 
to render an opinion as to whether the 
veteran is competent to contract or 
manage his own affairs.  The examiner 
should present all findings, and the 
reasons and bases therefor, in a clear, 
comprehensive, and legible manner on the 
examination report.  The claims folder 
should be made available to the examiner 
for review prior to evaluation of the 
veteran.


3.  If, after the foregoing development, 
the RO believes a field examination would 
be useful in determining the veteran's 
competency to handle his VA benefits 
funds, the case should be referred to a 
Field Examiner to schedule and conduct 
such an examination.

4.  Following completion of the above, 
the RO should review the veteran's claim 
and determine whether he is competent to 
contract or manage his affairs.  The RO 
should conduct any additional evidentiary 
development under the Veterans Claims 
Assistance Act of 2000 that may be deemed 
necessary.

5.  If the decision remains adverse to 
the veteran, he and his representative 
should be provided with a supplemental 
statement of the case and be apprised of 
the applicable period of time within 
which to respond.  The case should then 
be returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (2000).

- 6 -


